Citation Nr: 1507011	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  09-39 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for periodontal disease, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for B cell/hairy cell leukemia.  

4.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, rated as 10 percent prior to November 9, 2009, and 40 percent thereafter. 

5.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, rated as 10 percent prior to November 9, 2009, and 40 percent thereafter. 

6.  Entitlement to an initial rating in excess of 50 percent for adjustment disorder with depressed mood for the period from March 20, 2008, to June 15, 2010, and in excess of 70 percent on or after June 16, 2010.  

7.  Entitlement to service connection for a heart disability, to include ischemic heart disease.

8.  Entitlement to service connection for gallstones.  

9.  Entitlement to a compensable rating for left ear hearing loss.

10.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for melanoma.  

11.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a skin rash, including pigmented purpura of the lower extremities.

12.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for idiopathic thrombocytopenia purpura.

13.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for memory problems.  

14.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 40 percent disabling.

15.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus.  

16.  Entitlement to an effective date earlier than November 9, 2009, for the award of special monthly compensation based on the need for aid and attendance on an extraschedular basis.  



REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to May 1970.

This matter came to the Board of Veterans' Appeals (Board) on appeal from February 2009, January 2010, August 2011, and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board's review of the record reveals substantial confusion on the part of the RO and the appellant's attorney regarding the issues currently on appeal.  Thus, the Board has set forth the procedural history of this case in significant detail in order to clarify the issues and avoid further confusion.  

In the February 2009 rating decision referenced above, the RO denied service connection for hypertension, periodontal disease, and gallstones; granted service connection for adjustment disorder with depressed mood and assigned an initial 10 percent disability rating, effective March 20, 2008; granted an increased rating for service-connected diabetes mellitus to 40 percent, effective March 20, 2008; and denied ratings in excess of 10 percent for service-connected peripheral neuropathy of the right and left lower extremities.  

In March 2009, the appellant submitted a notice of disagreement with the RO's determinations, including the initial rating assigned for his service-connected adjustment disorder with depressed mood.  He did not appeal the effective date of the award of service connection for that disability.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (holding that once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed decision).

In September 2009, the RO issued a Statement of the Case addressing all of the issues raised in the appellant's March 2009 notice of disagreement.  In October 2009, the appellant submitted a VA Form 9, Appeal to Board, indicating that he wished to appeal only the issues of entitlement to service connection for hypertension and higher ratings for his service-connected adjustment disorder and neuropathy of the right and left lower extremities.  Thus, the Board finds that the appellant perfected timely appeals with respect to these issues.  

In a January 2011 statement, the appellant indicated that he wished to withdraw the issue of entitlement to service connection for gallstones.  Accordingly, that issue has been dismissed below.  See e.g. Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  

Although the appellant's October 2009 VA Form 9 contained no reference to the other issues addressed in the September 2009 Statement of the Case, i.e. service connection for periodontal disease and a rating in excess of 40 percent for diabetes mellitus, the RO subsequently issued an April 2011 Supplemental Statement of the Case, which included these issues, and the appellant thereafter continued to submit evidence and argument in support of those claims.  Thus, the Board has included those issues on the cover page of this decision.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (discussing actions which may constitute an implicit waiver of the requirement for filing a timely substantive appeal).  As set forth below, however, in an October 2014 letter, the appellant's attorney subsequently indicated that the appellant wished to withdraw his appeal as to the issue of entitlement to an increased rating for diabetes mellitus.  Thus, that issue has been dismissed below.  

Before the appellant's appeal was certified to the Board, in an April 2011 rating decision, the RO increased the ratings for the appellant's peripheral neuropathy of the right and left lower extremity to 40 percent, effective November 9, 2009.  The RO also increased the rating for the appellant's service-connected adjustment disorder to 70 percent, effective June 16, 2010.  Thereafter, in an August 2012 rating decision, the RO increased the initial rating for the appellant's service-connected adjustment disorder to 50 percent, effective March 20, 2008, the date of the award of service connection, and to 70 percent, effective June 16, 2010.  Although higher disability ratings were granted, the issues remained in appellate status, as the maximum schedular ratings were not assigned from the effective date of the award of service connection and/or the date of receipt of the claim for increase, and the appellant thereafter continued to pursue his appeal of these issues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Here, the Board notes that, in May 2011, the appellant's attorney submitted a letter disagreeing with the effective dates assigned by the RO for the higher ratings for adjustment disorder and peripheral neuropathy.  For reasons which are unclear, in August 2012, the RO issued a Statement of the Case characterizing the issues as entitlement to earlier effective dates for the 70 percent rating for adjustment disorder with depressed mood and the 40 percent ratings for peripheral neuropathy of the right and left lower extremities.  The appellant's attorney thereafter submitted multiple VA Forms 9 indicating that the appellant wished to appeal these issues.  

The Board, however, notes that because the appellant had previously perfected an appeal with respect to the initial rating assigned for his adjustment disorder with depressed mood, and the ratings assigned for his service-connected peripheral neuropathy of the right and left lower extremities, the "effective date" issues were already included in the appeal, as part and parcel of the staged ratings to be assigned during the respective appeal periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where factual findings during an appeal period show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time).  Thus, to avoid further confusion, the issues delineated by the RO in the August 2012 Statement of the Case will not be listed separately on the cover page of this decision, as they were included in the issues already on appeal.  

In an October 2013 statement, the appellant's attorney indicated that the appellant wished to withdraw his appeal with respect to the issue of entitlement to a higher initial rating for adjustment disorder with depressed mood and that issue has been dismissed below.  

In the January 2010 rating decision referenced above, the RO denied a compensable rating for left ear hearing loss and determined that new and material evidence had not been submitted to reopen previously denied claims of service connection for melanoma; a skin rash, including pigmented purpura of the lower extremities; idiopathic thrombocytopenia purpura; and memory problems.  The appellant submitted a notice of disagreement with the RO's determination in March 2010.  In a January 2011 letter, however, the appellant then indicated that he wished to withdraw his appeal.  Accordingly, these issues have been dismissed below.  

In the August 2011 rating decision referenced above, the RO denied service connection for a heart disability, ischemic heart disease, and B cell/hairy cell leukemia.  In January 2012, the appellant disagreed with the RO's determination.  In an April 2012 statement, the appellant's attorney indicated that he wished to withdraw his appeal with respect to the claim of service connection for a heart disability.  Thus, that issue has been dismissed below.  Thereafter, in August 2014, the RO issued a Statement of the Case addressing the remaining issue of entitlement to service connection for B cell/hairy cell leukemia.  In September 2014, the appellant perfected an appeal of that issue via the submission of a timely VA Form 9.  

Finally, in the March 2013 rating decision referenced above, the RO denied service connection for sleep apnea, claimed as secondary to diabetes mellitus.  In addition, the RO granted special monthly compensation based on the need for aid and attendance on an extraschedular basis, effective November 9, 2009.  In May 2013, the appellant submitted a notice of disagreement with the RO's determination, including the effective date assigned for the award of special monthly compensation.  The record currently available to the Board contains no indication that a Statement of the Case addressing these matters has been issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

Here, the Board notes that the record contains multiple copies of two different VA Forms 21-22a, Appointment of Individual as Claimant's Representative, completed by the appellant.  In the first VA Form 21-22a, signed by the appellant in February 10, 2010, multiple individuals are listed as the appellant's attorney, including Carol J. Ponton, and presumably the other members of her firm, Hill and Ponton, P.A.  The record shows that Ms. Ponton has represented the appellant since that time by submitting argument and evidence on numerous occasions and attending a conference with a Decision Review Officer at the RO.  

The Board notes that the most recent VA Form 21-22a of record, signed by the appellant in January 2013, however, lists only Matthew D. Hill, as the appellant's attorney.  Mr. Hill is apparently another member of Ms. Ponton's firm, Hill and Ponton, P.A.  Confusingly, this most recent VA Form 21-22a, was submitted by Ms. Ponton with an attached January 2013 cover letter directing that "the enclosed document[] revoke[s] all prior appointments of representation... and requires that you direct a copy of all correspondence to me."  The applicable regulations do allow for an attorney employed by the same legal firm as the attorney representative of record to assist in the representation of the claimant, with his or her written consent.  38 C.F.R. § 14.629(c) (2014).  Under the circumstances of this case, however, the appellant's current VA Form 21-22 designates only Mr. Hill as his attorney.  To avoid any further confusion, the Board advises the appellant and his attorney to submit a clarifying VA Form 21-22, should he wish to designate Ms. Ponton as his attorney and/or authorize any additional attorneys employed by the same firm to assist in his representation.  

In September 2009, and again in January 2010, the appellant submitted a claim of service connection for posttraumatic stress disorder (PTSD).  In January 2012, the appellant submitted a claim of service connection for narcolepsy.  In October 2013, the appellant's attorney appeared to raise the issue of the appellant's entitlement to additional special monthly, to include based on the loss of use of both buttocks and feet, as well as special monthly compensation under 38 C.F.R. § 1114(o).  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for hypertension, periodontal disease, B cell/hairy cell leukemia, and sleep apnea; the issues of entitlement to an increased rating for peripheral neuropathy of the right and left lower extremities; and the issue of entitlement to an effective date earlier than November 9, 2009, for the award of special monthly compensation based on the need for aid and attendance on an extraschedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In January 2011, prior to the promulgation of a decision in the appeal, the appellant notified VA that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for gallstones, a compensable rating for left ear hearing loss, and whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for melanoma, a skin rash, including pigmented purpura of the lower extremities, idiopathic thrombocytopenia purpura, and memory problems.  

2.  In April 2012, prior to the promulgation of a decision in the appeal, the appellant notified VA that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for a heart disability, to include ischemic heart disease.

3.  In October 2013, prior to the promulgation of a decision in the appeal, the appellant notified VA that he wished to withdraw his appeal with respect to the issues of entitlement to an initial rating in excess of 50 percent for adjustment disorder with depressed mood for the period from March 20, 2008, to June 15, 2010, and in excess of 70 percent on or after June 16, 2010; and the issue of entitlement to an increased rating for diabetes mellitus, currently evaluated as 40 percent disabling.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to the issues of entitlement to service connection for gallstones and a heart disability, to include ischemic heart disease; entitlement to a compensable rating for left ear hearing loss; an initial rating in excess of 50 percent for adjustment disorder with depressed mood for the period from March 20, 2008, to June 15, 2010, and in excess of 70 percent on or after June 16, 2010; entitlement to an increased rating for diabetes mellitus, currently evaluated as 40 percent disabling; and the issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for melanoma, a skin rash, including pigmented purpura of the lower extremities, idiopathic thrombocytopenia purpura, and memory problems. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by an appellant or by his or her authorized representative.  Id.

In the present case, as set forth above, in written statements received in January 2011, April 2012, and October 2013, the appellant indicated that he wished to withdraw his appeal with respect to the following issues:  entitlement to service connection for gallstones and a heart disability, to include ischemic heart disease; entitlement to a compensable rating for left ear hearing loss; entitlement to an initial rating in excess of 50 percent for adjustment disorder with depressed mood for the period from March 20, 2008, to June 15, 2010, and in excess of 70 percent on or after June 16, 2010; entitlement to an increased rating for diabetes mellitus, currently evaluated as 40 percent disabling; and whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for melanoma, a skin rash, including pigmented purpura of the lower extremities, idiopathic thrombocytopenia purpura, and memory problems.  

Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Under these circumstances, these issues are no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER


The appeal as to the issue of entitlement to an initial rating in excess of 50 percent for adjustment disorder with depressed mood for the period from March 20, 2008, to June 15, 2010, and in excess of 70 percent on or after June 16, 2010, is dismissed.  

The appeal as to the issue of entitlement to service connection for a heart disability, to include ischemic heart disease, is dismissed.

The appeal as to the issue of entitlement to to service connection for gallstones is dismissed.  

The appeal as to the issue of entitlement to a compensable rating for left ear hearing loss is dismissed.

The appeal as to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for melanoma is dismissed.  

The appeal as to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a skin rash, including pigmented purpura of the lower extremities, is dismissed.

The appeal as to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for idiopathic thrombocytopenia purpura is dismissed.

The appeal as to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for memory problems is dismissed.  

The appeal as to the issue of entitlement to an increased rating for diabetes mellitus, currently evaluated as 40 percent disabling, is dismissed.


REMAND

As discussed above in the Introduction portion of this decision, a remand is necessary for the issuance of a Statement of the Case regarding the issues of entitlement to service connection for sleep apnea, claimed as secondary to diabetes mellitus, and entitlement to an effective date earlier than November 9, 2009, for the award of special monthly compensation based on the need for aid and attendance on an extraschedular basis.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Additionally, a review of the record indicates that over the course of the appeal, the appellant has submitted numerous VA Forms 9 containing conflicting information as to whether he wishes to attend a hearing in connection with the claims currently on appeal.  On his most recent VA Form 9, received by VA in September 2014, the appellant indicated that he wished to attend a Board videoconference hearing in connection with his appeal.  

A review of the record indicates that the appellant has never been afforded a Board hearing.  Under applicable regulation, a hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2014), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In order to ensure full compliance with due process requirements, therefore, a Board videoconference hearing should be scheduled.  As such hearings are scheduled by the AOJ, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record and ensure that a Statement of the Case has been issued to the appellant and his attorney addressing the following issues:  entitlement to service connection for sleep apnea, claimed as secondary to diabetes mellitus, and entitlement to an effective date earlier than November 9, 2009, for the award of special monthly compensation based on the need for aid and attendance on an extraschedular basis.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2014).  These issues should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  The appellant should be scheduled, in accordance with appropriate procedures, for a videoconference hearing before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2014).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2014).  

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


